Citation Nr: 1401171	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-43 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for radiculopathy.

2.  Entitlement to service connection for migraines.

3.  Entitlement to an initial evaluation in excess of 10 percent for a sacroiliac joint disability.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 2008 to April 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a December 2012 statement, the Veteran expressly withdrew her claims for entitlement to service connection for radiculopathy and entitlement to service connection for migraines.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in Nashville, Tennessee.  A transcript of that hearing is of record.

The issues have been amended to include the claim for a TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial evaluation in excess of 10 percent for a sacroiliac joint disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2012, prior to the promulgation of a decision by the Board, the RO received a notification from the Veteran that she wished to withdraw her appeal for service connection for radiculopathy and service connection for migraines.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for service connection for migraines have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2012, the Veteran sent the RO a correspondence withdrawing her claims for service connection for radiculopathy and service connection for migraines.  

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b). 

As the Veteran has withdrawn the aforementioned claims in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these matters.

ORDER

The appeal of the issue of entitlement to service connection for radiculopathy is dismissed.

The appeal of the issue of entitlement to service connection for migraines is dismissed.


REMAND

A new VA examination is required before the Veteran's increased rating claim may be adjudicated on the merits.  

At her November 2013 travel Board hearing, the Veteran testified that her sacroiliac joint disability had increased in severity since she was last examined by VA in May 2012.  Given the Veteran's contentions that her service-connected disability has increased in severity, the Veteran must be afforded a new VA examination for the purpose of determining the current severity of this disorder.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In a February 2013 statement, the Veteran explained that she lost two jobs and a career in nursing due to her injuries.  It is unclear, however, whether the Veteran is presently employed. 

In light of Rice, and based on the evidence of record, the RO should determine whether the Veteran is employed or whether she wishes to pursue a TDIU claim and, if so, must comply with its duties to assist and notify the Veteran in providing the appropriate information on how to pursue such a claim in accordance with 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran wishes to pursue a claim for TDIU.  If so, the RO must conduct all appropriate development.

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to electronic records, any relevant treatment records contained therein that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The VA examiner is to describe: 

a).  Range of motion of the lumbar spine in degrees of forward flexion and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; 

b).  Any objective neurological abnormalities of the lumbar spine and the level of severity of those abnormalities; and, 

c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 


2.  Then, adjudicate the claim for rating higher than 10 percent for a sacroiliac joint disability-to include consideration of neurological abnormalities related to the that disability, if shown.  

3.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


